                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
PATRICIA MANNIX, Individually       )
and as Executrix for the Estate of )
MICHAEL MANNIX,                     )         C.A. No. 18-558 WES
                                    )
     Plaintiff,                     )
                                    )
          v.                        )
                                    )
CBS Corporation et al.,             )
                                    )
     Defendants.                    )
___________________________________)

                          MEMORANDUM AND ORDER
WILLIAM E. SMITH, Chief Judge.

     Before the Court is Plaintiff’s Motion to Remand (ECF No. 15),

to which Defendant CBS Corporation has objected (ECF No. 16). For

the reasons stated below, Plaintiff’s Motion is denied.

I.   Factual Background

     Plaintiff Patricia Mannix — executrix of her husband, Michael

Mannix’s   estate   —   filed   suit   against   twenty-seven   defendants,

including CBS Corporation1, for loss of consortium based on the

allegation that Mr. Mannix died prematurely from exposure to asbestos

which had been manufactured or used by the various defendants.         The

Complaint alleged the following:

           Michael    Mannix    (“Plaintiff-worker”)    was
           injuriously exposed to asbestos as follows:
           Michael Mannix was a member of the United States

     1 CBS Corporation is a successor-in-interest to Westinghouse
Electric Corporation, which corporation Plaintiff claims negligently
exposed Mr. Mannix to asbestos-containing materials.      (See Pl.’s
Mem. in Supp. of Mot. to Remand 1, ECF No. 15-1.)
             Navy from approximately 1965 to 1969.    During
             this time he served as a machinist mate, second
             class, on board the USS Saratoga (CVA-60) and
             was stationed out of the Philadelphia Navy
             Shipyard in Pennsylvania and the Mayport Navy
             Yard in Florida. Prior to his enlistment, Mr.
             Mannix   worked  at   International  Paper   in
             Ticonderoga, New York . . . From approximately
             1974 until 1978, Mr. Mannix was employed as a
             welder at Electric Boat in Groton, Connecticut.
             Finally, Mr. Mannix was employed as a welder at
             Electric Boat in North Kingstown, Rhode Island
             from Approximately 1979 until 1987. As a direct
             result of his exposure to asbestos, he suffered
             and died from mesothelioma. His wife, Patricia
             Mannix (“Plaintiff-spouse”) makes a claim for
             loss of consortium . . . .

(Pl.’s Mot. to Remand, Ex. B ¶ 1, ECF No. 15-3.)

     After the Complaint was filed, a decade of discovery and motion

practice   ensued,   during   which   time   nine   of   the   twenty-seven

defendants either settled or were granted summary judgment in state

court.   (See State Court R. Docket Sheet, ECF No. 7-2.)       Importantly,

during this time CBS propounded two sets of Interrogatories to

Plaintiff.      In the Standard Asbestos Interrogatories, Defendant

inquired about Mr. Mannix’s membership in the armed forces and

requested various identifying information including when he served,

where he was stationed, and any claims of “injury or physical

condition arising out of military service.” (Def.’s Opp’n to Pl.’s

Remand Mot. (“Def.’s Opp’n”), Ex. 2, ECF No. 16-2.)               Plaintiff

supplied her answer on February 27, 2007, in which she reiterated

the allegations in the Complaint and did not identify any injury

from Mr. Mannix’s military service. (Id.) Five years later, in its


                                      2
Supplemental Interrogatories, CBS asked Plaintiff to describe the

specific products to which Mr. Mannix claimed exposure, the nature

of his claimed exposure, the dates of his claimed exposure, and the

names and addresses of all persons having knowledge of such exposure.

(Def.’s Opp’n, Ex. 3, ECF No. 16-3.)      Plaintiff objected to that

interrogatory on May 9, 2012, arguing that the request was premature,

overbroad, and unduly burdensome, that discovery was ongoing, and

that she reserved her right to supplement her answer at a later date.

(Def.’s Opp’n, Ex. 3, ECF No. 16-3.)       There is no evidence that

Plaintiff     ever    submitted   supplemental    answers      to   any

interrogatories.

     On September 10, 2018, Plaintiff’s counsel sent CBS a settlement

demand letter, which stated, in pertinent part:

            As you know, Mr. Mannix died at the age of 61
            from mesothelioma. He served from 1965 to 1969
            as a machinist mate aboard the USS Saratoga.
            During his naval career he worked exclusively
            throughout the entire ship and was exposed
            heavily to asbestos insulation that covered much
            of the equipment. Historical records indicate
            that there was [CBS] equipment including
            turbines, pumps, condensors and blowers located
            throughout the ship during Mr. Mannix’s service
            aboard the Saratoga.

(Def.’s Opp’n, Ex. 4, ECF No. 16-4.)   CBS promptly filed a Notice of

Removal (ECF No. 1) on October 9, 2018, alleging that the letter

had, for the first time, revealed a basis for removal under 28 U.S.C.

§ 1442(a).    According to CBS, the settlement demand letter was the

first time Plaintiff identified the specific asbestos-containing


                                   3
products to which Mr. Mannix was allegedly exposed (CBS turbines)

and contended that this information was essential to establish §

1442 jurisdiction.     (Def.’s Notice of Removal ¶ 2, ECF No. 1.)

      On November 8, 2018, Plaintiff moved to remand the case back to

state court, arguing that CBS’s removal was untimely because more

than thirty days had elapsed since CBS received the Complaint.

Alternatively, Plaintiff argues that, even if the thirty-day clock

started ticking when she answered CBS’s interrogatories in 2008 and

2012, CBS missed the deadline by several years.     CBS responded that

“removability is to be judged by the case as stated on the face of

the complaint,” that the Complaint did not contain sufficient facts

to indicate that the case was removable under 28 U.S.C. § 1442, and

that, therefore, the first document CBS received from Plaintiff

indicating that the case was removable under that statute was the

September 10, 2018, letter. (Def.’s Opp’n 13.)

II.   Legal Standard

      28 U.S.C. § 1442(a) permits removal of a case from state court

when the action is brought against “[t]he United States or any agency

thereof or any officer (or any person acting under that officer) of

the United States or of any agency thereof, in an official or

individual capacity, for or relating to any act under color of such

office.”   28 U.S.C. § 1442(a)(1).     The timeliness of removal under

§ 1442 is governed by 28 U.S.C. § 1446, which specifies two time

periods within which a defendant must remove a case to federal court:


                                   4
(1) “If the case as stated by the initial pleading is removable,

Section 1446(b)(1) requires the defendant to remove within thirty

days of its receipt”; and (2) if the initial pleading does not

present grounds for removal, then “[s]ection 1446(b)(3) requires the

defendant to remove within thirty days of receiving a subsequent

paper from which it may first be ascertained that the . . . action

is or has become removable.”    Romulus v. CVS Pharmacy, Inc., 770

F.3d 67, 69 (1st Cir. 2014); 28 U.S.C. § 1446(b).   In order to remove

a case under § 1442, the defendant must prove that “(a) it is a

‘person’ within the meaning of the statute; (b) there is a causal

nexus between its actions, taken pursuant to a federal officer’s

directions, and plaintiff’s claims; and (c) it can assert a colorable

federal defense.”   Durham v. Lockheed Martin Corp., 445 F.3d 1247,

1251 (9th Cir. 2006) (quotations omitted); see also Ruppel v. CBS

Corp., 701 F.3d 1176, 1180 (7th Cir. 2012).

     Whether a case is removable “is to be judged by the case as

stated on the face of the complaint.”    Romulus, 770 F.3d at 74-75

(1st Cir. 2014); 28 U.S.C. § 1446(b). Therefore, to trigger the

thirty-day clock, the plaintiff’s papers must provide the defendant

with sufficient facts to support all of the requirements for removal

under the applicable statute – here, 28 U.S.C. § 1442. See Contois

v. Able Indus. Inc., 523 F. Supp. 2d 155, 157-58 (D. Conn. 2007) (“A

pleading enables a defendant to intelligently ascertain removability

when it provides the necessary facts to support [the] removal


                                 5
petition.” (quotations omitted).)             While the defendant must apply “a

reasonable amount of intelligence in ascertaining removability,” it

need not “look beyond the initial pleading for facts giving rise to

removability.”       Id.; see Lovern v. Gen. Motors Corp., 121 F.3d 160,

162–63 (4th Cir.1997) (grounds for removal must be “apparent within

the four corners of the initial pleading or subsequent paper”);

Beamis v. Buffalo Pumps, Inc., No. CIV.A. 08-472S, 2009 WL 462543,

at   *2    (D.R.I.   Feb.   23,   2009)       (“‘[A]   plaintiff    must   provide

sufficiently specific facts or allegations to allow the defendant

reasonably to identify the contracts’ supporting federal officer

removal”    under § 1442.         (quoting Hilbert v. McDonnell            Douglas

Corp., 529 F. Supp. 2d 187, 194 (D. Mass. 2008))).

III. Discussion

      A.     Party Arguments

      Plaintiff argues that the original Complaint “provide[d] the

necessary facts” to support a removal petition under § 1442 because

it clearly alleged that Mr. Mannix was exposed to asbestos while

working in the Navy as a machinist from 1965-69 aboard the USS

Saratoga in two specifically identified shipyards.                 Contois, 523 F.

Supp. 2d at 157-58. According to Plaintiff, CBS “could not foreclose

the possibility of removal after a reading of the allegations of the

Complaint” because CBS “is aware of its longstanding relationship

with the U.S. Navy and [that Plaintiff’s] claims arise[] from that

relationship” and because CBS “has been forced to defend asbestos


                                          6
claims involving their turbines previously.”          (Pl.’s Mem. in Supp.

of Mot. to Remand (“Pl.’s Mem.”) 5.)        Therefore, Plaintiff contends

that the allegations in the Complaint were sufficient to put CBS on

notice that it could assert the government contractor defense and

that the thirty-day clock to remove began ticking on October 4, 2007,

when CBS was served with the Complaint.       (Id.)

     CBS argues that, until Plaintiff revealed that Mr. Mannix’s

alleged asbestos exposure occurred while working specifically with

CBS-supplied turbines on the U.S.S. Saratoga - “as opposed to some

other type of [CBS] product, or exposure to a [CBS] product at one

of Mr. Mannix’s other exposure sites” - CBS was unable to ascertain

whether its actions were taken pursuant to a federal officer’s

directions or whether it had a colorable government contractor

defense.   (Def.’s Opp’n 14 (“[W]hile Plaintiff alleged that Mr.

Mannix served as a machinist mate aboard the Saratoga, no allegation

was had that any [CBS] equipment was installed on the Saratoga, much

less was it specifically alleged on the face of Plaintiff’s Complaint

that Mr. Mannix was exposed to asbestos from [CBS] equipment aboard

that Navy ship.”).)       Furthermore, CBS notes that its Standard

Interrogatories   asked    Plaintiff   to    specifically    identify   the

worksites at which Mr. Mannix had personal knowledge of inhaling

dust or fibers emitted from asbestos-containing products and that

Plaintiff listed only Mr. Mannix’s private-sector employers, and not

the Navy, in her answer.    (Def.’s Opp’n 16.)


                                   7
     B.      Analysis

     “[T]he analysis for determining whether the four corners of the

pleading is sufficient is an objective one: the issue is not what

the defendant knew, but what the relevant document said.” Barnes v.

Foster Wheeler Corp., Civil No. 13–1285 (JBS–JS), 2013 WL 2649793,

at *3 (D.N.J. June 11, 2013) (quotations omitted); see also Romulus,

770 F.3d at 74 (“Based on the text of the statute, we hold that the

defendant looks to the papers provided by the plaintiffs to determine

whether Section 1446(b)’s removal clocks have been triggered.             Every

circuit to have addressed this issue has likewise adopted some form

of a bright-line rule that limits the court’s inquiry to the clock-

triggering     pleading   or   other       paper   in   order    to   determine

removability.” (quotations omitted)).

     Here, CBS almost certainly could have guessed that this case

was removable prior to September 10, 2018.          As Plaintiff points out,

CBS “was fully aware of the fact that it manufactured turbines on

the USS Saratoga” and had experience in nearly identical asbestos-

litigation, and it had engaged in over a decade of discovery and

dispositive motions in this case in state court.                (Pl.’s Mem. 6.)

However, in assessing whether removal was timely, the Court looks

only to the contents of Plaintiff’s papers, not what CBS might have

or should have known.

     Neither the Complaint nor Plaintiff’s subsequent interrogatory

answers indicated what type of CBS products Mr. Mannix came in


                                       8
contact with during his Navy tenure or whether Mr. Mannix encountered

those products in the context of his military service or in the

context of his subsequent private employment.    Prior to receiving

the settlement demand letter, CBS could not reasonably ascertain

which product allegedly caused Mr. Mannix’s exposure to asbestos,

whether CBS manufactured that product, or whether the product was

produced or used under the direction of the federal government;

without those facts, CBS could not know with certainty whether it

would be able to assert a colorable government contractor defense,

a necessary element of removal under 28 U.S.C. § 1442. See Durham,

445 F.3d at 1251 (To remove a case under § 1442, the defendant must

prove that “(a) it is a ‘person’ within the meaning of the statute;

(b) there is a causal nexus between its actions, taken pursuant to

a federal officer's directions, and plaintiff's claims; and (c) it

can assert a colorable federal defense.”) (quotations omitted).

     Because the September 10, 2018, letter was the first document

to connect specific CBS products with Mr. Mannix’s service as a Navy

machinist between 1965 and 1969, it constitutes the first “other

paper” from which it was ascertainable that CBS could assert a

government contract defense and, by extension, that the case was

removable under 28 U.S.C. § 1442.     Accordingly, CBS’s October 9,

2018, Notice of Removal was timely.   See 28 U.S.C. § 1446(b) (“[A]

notice of removal may be filed within 30 days after receipt by the

defendant . . . of a copy of an amended pleading, motion, order or


                                 9
other paper from which it may first be ascertained that the case is

one which is or has become removable.”).

       Having established that removal was timely, the Court now turns

to whether removal was appropriate, i.e., whether CBS has established

that it is a “person” under § 1442, that it was “acting under” a

federal officer, and that it can assert a colorable federal defense

for its actions.     See Durham, 445 F.3d at 1251

       Plaintiff does not dispute that CBS, as a corporation, is a

“person” under the statute.          Additionally, CBS avers that it was

“acting under” the U.S. Navy when it designed and supplied asbestos-

containing products pursuant to the Navy’s own military design

specifications    (“MilSpecs”)      and    attached    those   MilSpecs     to   its

Opposition.     (Def.’s Opp’n 18; id., Ex. 6, ECF No. 16-6.).             Finally,

CBS has stated a colorable federal defense, asserting immunity as a

government contractor.

       To assert the government contractor defense, CBS must allege:

“(1) the United States approved reasonably precise specifications

[for    CBS’s   products];    (2)    the       equipment   conformed   to    those

specifications; and (3) [CBS] warned the United States about the

dangers in the use of the equipment that were known to [it] but not

to the United States.”       Boyle v. United Techs. Corp., 487 U.S. 500,

512 (1988).     Here, CBS attached to its Opposition the affidavit of

Retired Navy Rear Admiral Roger B. Horne, Jr., who averred that the

MilSpecs required CBS to use asbestos in its turbines, that the Navy


                                          10
carefully inspected the turbines, and that the Navy would have

rejected a turbine without asbestos.     (Def.’s Opp’n, Ex. 5 at 10,

15, 16, ECF No. 16-5.)   CBS also submitted the actual MilSpecs, which

show that the Navy required CBS to use asbestos.   (See Def.’s Opp’n,

Ex. 6.)   These submissions satisfy the first two prongs of the

government contractor defense – that the United States approved

reasonably precise specifications and that the equipment conformed

to those specifications.    See Boyle, 487 U.S. at 512.   With respect

to the final prong of the defense, CBS has provided the affidavit of

Dr. Samuel Forman, who studied the Navy’s knowledge of asbestos-

related hazards and who attests that the Navy knew of all the hazards

associated with asbestos as early as 1922.     (Def.’s Opp’n, Ex. 9,

ECF No. 16-10.)   Thus, CBS has plausibly alleged that there were no

“dangers in the use of the equipment that were known to the supplier

but not to the United States.”    Boyle, 487 U.S. at 512.

     Whether the government contractor defense will ultimately be

successful “is an issue for trial, not one that the court should

address on a motion to remand.”     Contois, 523 F. Supp. 2d at 161;

see Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770, 782 (E.D. Pa.

2010) (“While the Court must require that the facts identified by

the defendant support the federal defense, the Court is not called

upon at this preliminary stage to pierce the pleadings or dissect

the facts stated.   Nor is it the Court’s function at this stage to

determine credibility, weigh the quantum of evidence or discredit


                                  11
the source of the defense.” (citations omitted)). Therefore, because

CBS has asserted a colorable government contractor defense, it

appears that removal was appropriate under 28 U.S.C. § 1442.

IV.   Conclusion

      For the reasons stated herein, the Court DENIES Plaintiff’s

Motion to Remand (ECF No. 15).

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: January 9, 2018




                                 12
